                                                                     Case 2:20-cv-00534-JAD-DJA Document 10 Filed 04/07/20 Page 1 of 2



                                                                 1   Mark E. Ferrario, Esq. (Nevada Bar No. 1625)
                                                                     GREENBERG TRAURIG, LLP
                                                                 2   10845 Griffith Peak Drive, Suite 600
                                                                     Las Vegas, Nevada 89135
                                                                 3
                                                                     Telephone: (702) 792-3773
                                                                 4   Facsimile: (702) 792-9002
                                                                     Email: ferrariom@gtlaw.com
                                                                 5
                                                                     Casie Collignon (pro hac vice forthcoming)
                                                                 6   Matthew D. Pearson (pro hac vice forthcoming)
                                                                     BAKER HOSTETLER LLP
                                                                 7
                                                                     1801 California Street, Suite 4400
                                                                 8   Denver, CO 80202
                                                                     Telephone: (303) 861-0600
                                                                 9   Facsimile: (303) 861-8705
                                                                     ccollignon@bakerlaw.com
                                                                10   mpearson@bakerlaw.com
                                                                11
                                                                     Attorneys for Defendant
                                                                12
                                                                                                 UNITED STATES DISTRICT COURT
                                                                13
                                                                                                          DISTRICT OF NEVADA
                                                                14
GREENBERG TRAURIG, LLP




                                                                15
                         10845 Griffith Peak Drive, Suite 600




                                                                      JENNIFER MIRANDA and PATRICIA                    Case No.: 20-cv-00534-JAD-DJA
                             Telephone: (702) 792-3773
                             Facsimile: (702) 792-9002
                              Las Vegas, Nevada 89135




                                                                16    TERRY, on behalf of themselves and all
                                                                      others similarly situated,
                                                                17                                                         STIPULATION AND ORDER
                                                                                            Plaintiffs,                 EXTENDING TIME FOR DEFENDANT
                                                                18                                                        TO RESPOND TO PLAINTIFFS’
                                                                                            v.                                COMPLAINT [ECF 2]
                                                                19

                                                                20    GOLDEN ENTERTAINMENT (NV), INC.,                                 (First Request)

                                                                21                          Defendant.
                                                                22

                                                                23

                                                                24          Pursuant to Local Rules IA 6-1 and 7-1, Defendant Golden Entertainment (NV), Inc.

                                                                25   (“Defendant”) and Plaintiffs Jennifer Miranda and Patricia Terry (“Plaintiffs”), hereby stipulate,

                                                                26   agree, and respectfully request that the Court extend the deadline for Defendant to answer or

                                                                27   otherwise respond to Plaintiffs’ Complaint from April 8, 2020 to May 8, 2020.

                                                                28
     Case 2:20-cv-00534-JAD-DJA Document 10 Filed 04/07/20 Page 2 of 2



 1          The request is not for the purpose of delay and was necessitated due to the recent retention

 2   of counsel and the need for investigation into the basis for a responsive pleading. This is the first

 3   request by the parties.

 4    DATED this 8th day of April, 2020               DATED this 8th day of April, 2020

 5    WOLF, RIFKIN, SHAPIRO, SCHULMAN                 GREENBERG TRAURIG, LLP
      & RABKIN, LLP
 6

 7   By: /s/ Don Springmeyer                          By: /s/ Mark E. Ferrario
        Don Springmeyer (SBN 1021)                       Mark E. Ferrario, Esq.
 8      Daniel Bravo (SBN 13078)                         (Nevada Bar No. 1625)
        A. Jill Guingcangco (SBN 14717)                  GREENBERG TRAURIG, LLP
 9      3556 E. Russell Road, 2nd Floor                  10845 Griffith Peak Drive, Suite 600
        Las Vegas, NV 89120                              Las Vegas, Nevada 89135
10

11      Attorneys for Plaintiffs                           Casie Collignon
                                                           (pro hac vice forthcoming)
12                                                         Matthew D. Pearson
                                                           (pro hac vice forthcoming)
13                                                         BAKER HOSTETLER LLP
14                                                         1801 California Street, Suite 4400
                                                           Denver, CO 80202
15
                                                           Attorneys for Defendant
16

17
                                                   IT IS SO ORDERED:
18

19

20                                                 ______________________________________
                                                   UNITED STATES DISTRICT JUDGE
                                                   Daniel J. Albregts
21                                                 DATED:
                                                   United States Magistrate Judge
22
                                                   DATED: April 8, 2020
23

24

25

26

27

28
                                                 Page 2 of 2
